Per Curiam.

I
This court has consistently held that a writ of mandamus will lie only *172where there has been a showing that relator has a clear legal right to the relief prayed for, a clear duty to perform the requested act, and that relator has no plain and adequate remedy at law. State, ex rel. Westchester Estates, Inc., v. Bacon (1980), 61 Ohio St. 3d 42 [15 O.O.3d 53], paragraph one of the syllabus. The second action in mandamus, now being appealed, sought to compel the commission to comply with the writ previously issued by finding appellant permanently and totally disabled. This very specific request is not consonant with the more general mandate of the writ: that the commission proceed on appellant’s motion. A writ of mandamus will not lie where the specific act requested is not clearly required of the official to whom it is directed.
II
R.C. 2705.02 states:
“A person guilty of any of the following acts may be punished as for a contempt:
“(A) Disobedience of, or resistance to, a lawful writ * *
Appellant contends that the commission has disobeyed the mandate of the writ previously issued. The court of appeals directed the commission to vacate the order of August 31, 1977 and proceed with appellant’s motion. All parties concede that the commission has complied with the first prong of the order. The commission insists that it initiated compliance with the second prong of the order also, but that appellant’s refusal to submit to a psychiatric examination gives it authority, pursuant to R.C. 4123.53, to suspend further consideration of his motion.
R.C. 4123.53 states succinctly: “Any employee claiming the right to receive compensation may be required by the industrial commission to submit himself for medical examination at any time, and from time to time * * *. If such employee refuses to submit to any such examination * * * his right to have his claim for compensation considered * * * shall be suspended during the period of such refusal * * (Emphasis added.) This statute gives the commission wide discretion with regard to requests for medical examinations. It could reasonably be concluded that the commission’s actions complied with the writ’s mandate to proceed. The court of appeals described them as a “ ‘good-faith response to an unspecific order.’ ” It nevertheless granted appellant’s motion and found the commission to be in contempt. The finding was accompanied by an order instructing the commission to schedule a hearing and promptly dispose of appellant’s motion.
Appellant contends that the commission should be made to find him permanently and totally disabled as punishment for contempt. The court of appeals, however, has wide discretion to determine the punishment for contempt of its own orders. Its instructions to the commission appear to be directed toward the resolution of this well-oiled standoff. The record contains evidence indicating their appropriateness.
In workers’ compensation cases, a court may issue a writ of mandamus *173if, based on the evidence, an abuse of discretion has been shown. State, ex rel. Teece, v. Indus Comm. (1981), 68 Ohio St. 2d 165 [22 O.O.3d 400]. No abuse of discretion having been shown, the judgments of the court of appeals are affirmed.

Judgments affirmed.

Celebrezze, C.J., W. Brown, Sweeney, Locher and Holmes, JJ., concur.
C. Brown and J. P. Celebrezze, JJ., dissent.